DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall (US 9198345) in view of Williams (US 2004/0026544).
Regarding claim 1, Kendall discloses a system providing different hand-held spreaders adapted to selectively distribute particulate matter of different sizes, the system comprising: 
a plurality of different hoppers (1300, 1400) wherein each respective hopper comprises a bottom wall (136) and continuous upwardly extending side wall (Examiner’s Annotated Figure 1) (The highlighted side wall is continuous in the highlighted portion) having an open top end (Examiner’s Annotated Figure 1) configured to exclusively receive a particulate matter therein (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The top end is capable of receiving only particulate matter, based upon its structure), wherein said bottom wall 
a universal base (104) attachable to each of said different hoppers (Column 5, lines 26-27), said base (104) comprising a handle (108), and an impeller (114) for spreading particulate material received directly from each of said different hoppers when attached to said base (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Column 5, lines 52-59) so that the respective particulate material falling from the bottom opening (140) of said respective hopper (106) is distributed by said impeller (114) from said spreader (Column 5, lines 58-59), wherein said bottom opening (140) of two or more of said hoppers (1300, 1400) are differently sized in accordance with particulate material in the hopper (Column 7, line 42- Column 8, line 26)
Kendall fails to disclose the bottom wall being planar. 
Kendall discloses that the insert may be configured to have any shape to conform to the shape of a hopper (Column 6, lines 30-33). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kendall to include a planar bottom, since it has been held that shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). One of ordinary skill in the art would have been motivated by the disclosures of Kendal to optimize the shape of the insert to feature a planar bottom wall, in order to provide a shape that conforms to the shape of a hopper.
Kendall further fails to disclose a device wherein each respective open top end of said plurality of different hoppers lies above said universal base when said respective hopper is attached to said universal base.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kendall with the disclosures of Williams, designing each respective top end (Examiner’s Annotated Figure 1) of said plurality of different hoppers (Kendall, 1300, 1400) to lie above said universal base (Kendall, 104) (Williams, Figure 6) when said respective hopper is attached to said universal base (Williams, Figure 6),as the modification would have yielded predictable results, specifically security of the base and distribution of the particulate to the spreader.

    PNG
    media_image1.png
    375
    676
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 3, Kendall in view of Williams discloses the system according to Claim 1 wherein the bottom opening (140) of a first type of said different hoppers (1400) accommodates flow of seed particulates to said impeller (114) (Column 8, lines 4-14), 
Regarding claim 4, Kendall in view of Williams discloses the system according to Claim 3 wherein said open top end of the second type of different hoppers (1300) has an upper edge (138) forming a plurality of teeth (142) that extend at least along the front of said top end (Figure 13) when said one of said second type of hoppers is attached to said base (When the hoppers are attached, the teeth are visible from the front, as shown in figure 9) and said handle (108) is disposed along a rear of the spreader (Figure 3).
Claims 6-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall in view of Williams and Courtney (US 5,123,598)
Regarding claim 6, Kendall in view of Williams discloses the system according to Claim 1.
While Kendall discloses that the device may be used in a handheld system (Column 5, line 44), Kendall fails to disclose that the system includes a hand crank rotationally coupled to said impeller to enable rotation of said impeller. 
	Courtney discloses a handheld device that includes a handcrank (62) rotationally coupled to an impeller (42) to enable rotation of said impeller (Column 5, lines 39-62).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kendall with the disclosures of Courtney providing the handheld body of Courtney within the claimed system, providing a handcrank (Courtney, 62) rotationally coupled to the impeller (Kendall, 14) to enable rotation of said impeller (Courtney, Column 5, lines 39-62), as the known configuration would have yielded predictable results, specifically broadcasting of material from the system.
Regarding claim 7, Kendall in view of Williams and Courtney discloses the system according to Claim 6, wherein at least one of said plurality of hoppers has a 
Regarding claim 10, Kendall in view of Williams and Courtney discloses the system according to Claim 6, wherein said base (104) has a first portion (110) with said handle (108) (Figure 1), and a second portion (114) with said rotationally mounted impeller (Figure 1), said distributor portion (Figure 6B) having an top wall (130) having a top surface (Figure 6B) facing a bottom exterior portion of one of said plurality of hoppers when attached to said base (Figure 11), and said top wall (130) has an opening (128) for receiving the particulate material along said path onto said impeller (The limitation is interpreted as a recitation of intended use, and is therefore afforded limited patentable weight; The opening is capable of performing the claimed function).
Regarding claim 11, Kendall in view of Williams and Courtney discloses the system according to Claim 10, further comprising a movable trigger (124) along said first portion (Figure 2), and a movable gate (1600) mechanically coupled to said trigger (124) (Column 8, lines 27-29) and extendible along said opening of said top wall in said path of particulate material from said one of said plurality of hopper (Column 8, lines 32-36), in which said trigger (124) is biased forward to normally close said gate over said opening of said top wall to prevent particulate material from falling onto the impeller along said path (Column 8, lines 31-36), and backward motion of said gate by pulling back said trigger enables flow via said opening along said top wall along said path (Column 8, lines 36-42).
Regarding claim 12, Kendall in view of Williams and Courtney discloses the system according to Claim 6, wherein said impeller (114) comprises a circular platform having an upper surface with a plurality of vanes (Figure 1, The impeller is a circular platform with a plurality of vanes protruding from its top surface).
Regarding claim 13, Kendall in view of Williams and Courtney discloses the system according to Claim 6 wherein said base (104) has a discharge opening (128) through which said particulate material falling on said impeller are distributed away from said spreader (Column 5, lines 52-59).
Regarding claim 14, Kendall in view of Williams and Courtney discloses the system according to Claim 6, wherein said base (104) comprises a plurality of gears (116).
While Kendall discloses that the device may be used in a handheld system (Column 5, line 44), Kendall fails to disclose a system wherein one of said gears extends downward along the underside of said impeller to engage another of said gears which rotates responsive to a hand-crank.
Courtney discloses a system wherein a gear (7) extends along an impeller (42) to engage another gear (68) which rotates responsive to a hand crank (62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kendall in view of Williams and Courtney to include a gear (Courtney, 7) that extends along the impeller (Kendall, 114) to engage another gear (Courtney, 68) which rotates responsive to the hand crank (Courtney, 62), as the known configuration would have yielded predictable results, specifically broadcasting of material from the system.
Kendall in view of Williams and Courtney fails to disclose that the gear extends downward along the underside of the impeller.
Japiske, 86 USPQ 70.
Regarding claim 15, Kendall in view of Williams and Courtney discloses the system according to Claim 6 wherein said base (104) has a chamber (130) with an upper wall and a lower wall (Figure 11), said impeller (114) has a shaft (120) extending along an axis of rotation of said impeller journalled for rotation in an upper hole in said chamber (Column 7, lines 8-16, The shaft is journalled with a bat-wing like bushing), wherein one of said gears is coupled with a second end of said shaft through lower hole in said lower wall of said chamber (Column 7, lines 8-11).
While Kendall discloses that the device may be used in a handheld system (Column 5, line 44), Kendall fails to disclose said base (104) having gears for rotating said impeller responsive to said hand crank.
Courtney discloses a system having gears (7, 68) for rotating an impeller (42) responsive to a handcrank (62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kendall in view of Williams and Courtney to include gears (Courtney, 7, 68) for rotating the impeller (Kendall, 114), responsive to the hand crank (Courtney, 62), as the known configuration would have yielded predictable results, specifically broadcasting of material from the system.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall in view of Williams, Havlovitz (US 5,842,648) and Brabb (US 4,681,265).
Regarding claim 8, Kendall discloses the system according to Claim 1, but fails to disclose a system wherein each one of said plurality of different hoppers has an exterior surface with an rear slide member with two opposing channels each with an outwardly 
Havlovitz discloses a system wherein a base receives a hopper which has an exterior surface (48) with a slide member (50) with two opposing channels each with an outwardly extending tab, and a front projecting member (Column 3, lines 5-7, The connection between the bracket and the channel is a dovetail connection; The protruding portion of a dovetail connection includes opposing channels with outwardly extending tabs), and a base further comprises: a slotted receiver member (56) having a pair of rails defining a slot for receiving said slide member of one of said plurality of hoppers (Column 3, lines 5-7, The connection between the bracket and the channel is a dovetail connection; A receiving portion of a dovetail connection includes a slotted receiver with a pair of rails) so that said rails ride along said channels of said one of said plurality of hoppers until each of said tabs engage into an opening along a different one of said rails in order to fixably attach said one of said hoppers to said base (The connection between the bracket and recess will provide for engagement between the tabs and the channels); and an opening for receiving said projecting member of said one of said plurality of hoppers (Figure 3, The projecting member is received in the recessed portion while the tabs are received in the channels).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kendall in view of Williams with the disclosures of Havlovitz providing an exterior surface of the hopper (Kendall, 1300, 1400) to include a slide member (Havlovitz, 50) with two opposing channels each with 
Kendall in view of Williams and Havlovitz fails to disclose the dovetail connection being located at the rear of the hopper. 
Brabb discloses a device wherein a connection between a hopper and base is established at the rear of the hopper (Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kendall in view of Williams and Havlovitz with the disclosures of Brabb, providing the dovetail connection at the rear of the hopper, as the configuration would have yielded predictable results, specifically security in joining of the components of the device.
Regarding claim 9, Kendall in view of Williams, Havlovitz and Brabb discloses the system according to Claim 8, wherein said base further comprises a support member (134) extending upwards along a portion of the exterior of said one of said hoppers when attached to said base (Figure 11), but fails to disclose said opening for receiving said front projecting member of said one of said hoppers is provided along said support member.
Havlovitz discloses said opening being provided along a support member (52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange said opening for receiving said front projecting member of said one of said hoppers along said support member (Kendall, 134), as the configuration would have yielded predictable results, specifically security in joining of the components of the device.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kendall in view of Williams and Havlovitz.
Regarding claim 21, Kendall discloses a system providing different hand-held spreaders adapted to selectively distribute particulate matter of different sizes, the system comprising: 
a plurality of different hoppers (1300, 1400) wherein each respective hopper comprises a continuous bottom wall (136) with an upwardly extending side wall (Examiner’s Annotated Figure 1) (The highlighted side wall is continuous in the highlighted portion) having an open top end (Examiner’s Annotated Figure 1) wherein said bottom wall (136) includes a bottom opening (140) configured to allow passage of particulate material therethrough (Figures 12-14), and; 
a universal base (104) attachable to each of said different hoppers (Column 5, lines 26-27), said base (104) comprising a handle (108), and an impeller (114) for spreading particulate material from each of said different hoppers when a respective 
Kendall further fails to disclose a device wherein each respective open top end of said plurality of different hoppers lies above said universal base when said respective hopper is attached to said universal base.
Williams discloses a spreader wherein a respective open top end (24) of a hopper (48) lies above a universal base (62) when said respective hopper (24) is attached to said universal base (Figure 6, the top flange of the hopper overlaps the sidewall 6 of the base).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kendall with the disclosures of Williams, designing each respective top end (Examiner’s Annotated Figure 1) of said plurality of different hoppers (Kendall, 1300, 1400) to lie above said universal base (Kendall, 104) (Williams, Figure 6) when said respective hopper is attached to said universal base (Williams, Figure 6),as the modification would have yielded predictable results, specifically security of the base and distribution of the particulate to the spreader.
Kendall further fails to disclose a system wherein each one of said plurality of different hoppers has an exterior bottom surface with a rear slide member with two opposing channels each with an outwardly extending tab; or

Havlovitz discloses a system wherein a hopper which has an exterior bottom surface (48) with a slide member (50) with two opposing channels each with an outwardly extending tab, (Column 3, lines 5-7, The connection between the bracket and the channel is a dovetail connection; The protruding portion of a dovetail connection includes opposing channels with outwardly extending tabs), 
and  a base has a slotted receiver member (56) having a pair of rails defining a slot for receiving a slide member of one of a plurality of hoppers (Column 3, lines 5-7, The connection between the bracket and the channel is a dovetail connection; A receiving portion of a dovetail connection includes a slotted receiver with a pair of rails) so that rails ride along channels of said one of said plurality of hoppers until each of a plurality of tabs engage into an opening along a different one of said rails in order to fixably attach said one of said hoppers to said base (The connection between the bracket and recess will provide for engagement between the tabs and the channels).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kendall in view of Williams with the disclosures of Havlovitz providing an exterior bottom surface of the hopper (Kendall, 1300, 1400) to include a slide member (Havlovitz, 50) with two opposing channels each with an outwardly extending tab, and the base (Kendall, 104) further comprising: a slotted receiver member (Havlovitz, 56) having a pair of rails defining a slot for receiving said slide member of one of said plurality of hoppers (Havlovitz, Column 3, lines 5-7, The connection between the bracket and the channel is a dovetail connection; A receiving .
Response to Arguments
Applicant's arguments filed 6/30/20201 have been fully considered but they are not persuasive. 
As to Applicant’s position that Kendall fails to disclose a planar bottom, Kendall discloses that the shape of the insert may be configured as desired, in order to coordinate with the shape of the hopper. As discussed above, modification of the shape of the insert is obvious absent evidence that the shape is critical.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752